In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-14-00335-CR
                          ____________________

               SUMMER LEANNE STRICKLAND, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

_______________________________________________________          ______________

                    On Appeal from the 75th District Court
                           Liberty County, Texas
                         Trial Cause No. CR28774
________________________________________________________          _____________

                         MEMORANDUM OPINION

      In this appeal, court-appointed appellate counsel representing Summer

Leanne Strickland submitted a brief that contends no arguable grounds can be

advanced to support arguments that would result in our reversing the trial court’s

judgment. The judgment being appealed reflects that Strickland was convicted of

negligently endangering a child. See Tex. Penal Code Ann. § 22.041(c) (West

2011). Based on our review of the records, we agree with appellate counsel that no


                                        1
arguable issues exist to support Strickland’s appeal. See Anders v. California, 386
U.S. 738 (1967).

       Strickland pled guilty to negligently endangering a child, a state jail felony.

See Tex. Penal Code Ann. § 22.041(f) (West 2011). The trial court found

Strickland guilty of endangering a child, sentenced her to two years in state jail,

and assessed a $500 fine. After pronouncing sentence, the trial court suspended the

sentence and placed Strickland on community supervision for five years.

       Subsequently, the State filed a motion alleging that Strickland violated the

order governing the terms of her community supervision. Strickland pled “true” to

the allegations in the State’s motion, and the trial court revoked its order of

community supervision. After setting aside the order of community supervision,

the trial court rendered judgment, which requires Strickland to serve a sentence of

two years in state jail.

       In her appeal, Strickland’s appellate counsel filed a brief presenting

counsel’s professional evaluation of the record. In the brief, Strickland’s counsel

concludes that Strickland’s appeal is frivolous. See Anders, 386 U.S. at 744; High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension to

allow Strickland additional time to file a pro se brief; however, she did not

respond.

                                          2
      After reviewing the appellate records and the Anders brief filed by

Strickland’s counsel, we agree with counsel’s conclusions that any appeal would

be frivolous. Consequently, we need not order the appointment of new counsel to

re-brief Strickland’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). We affirm the trial court’s judgment. 1

      AFFIRMED.




                                                      _________________________
                                                           HOLLIS HORTON
                                                                Justice

Submitted on January 30, 2015
Opinion Delivered March 25, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      1
        Strickland may challenge our decision in her appeal by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3